DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed January 14, 2021 and the Information Disclosure Statement (IDS) filed June 24, 2021.

Claims 1 and 3-21 are pending in the application.  Claims 1 and 12 are independent claims.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on June 24, 2021.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 4 and 14 recite the limitation “at least less than or equal to 20%.”  It is unclear what percentages this claim encompasses as the term “at least” would appear to mean that higher amounts are included.  Thus, the claim appears to encompass “at least” {more than} “less than or equal to 20%” {which would include 0%}, and thus appears to require a range from 0% to 100%.  The claim has been interpreted accordingly.  However, clarification and/or correction are required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3, 5-6, 8-13, 15-16, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Published Patent Application No. 20160033823 A1 to Lee et al. (referred to hereafter as “Lee”).

Regarding claim 1, Lee teaches a display device {Figures 12 and 13} comprising: a first light-emitting element {one of 410 and the light path thereof into 420}, a wavelength-conversion layer {200}, and an optically functional layer {250} between the first light-emitting element {the one of 410 and the light path thereof into 420} and the wavelength-conversion layer, wherein the wavelength-conversion layer {200} and the first light-emitting element {the one of 410 and the light path thereof into 420} overlap each other {Figure 13}, wherein the first light-emitting element {410} is configured to emit a first light {“blue light” (paragraph [0059])}, wherein the wavelength-conversion layer {200} is capable of emitting a second light {“green and red light radiated from the color conversion layers 200” (paragraph [0142])} by entering the first light {“blue light” (paragraph [0059])}, wherein the second light {“green and red light” (paragraph [0142])} has a longer wavelength than the first light {“blue light” (paragraph [0059])}, and wherein the optically functional layer {250} is capable of transmitting the first light {“blue light” (paragraph [0059])} and reflecting the second light {“the blue transmissive layer may be designed to allow the blue light to pass through and to reflect the green and red light [and therefore] the secondary light L2 radiated toward a rear side of the display panel among green and red light radiated from the color conversion layers 200 may be reflected by the blue transmissive layer 250 and emitted toward a front side of the display panel” (paragraph [0141])}. Regarding claim 3 (that depends from claim 1), Lee teaches the wavelength-conversion layer {200} comprises quantum dots {paragraph [0067]}. Regarding claim 5 (that depends from claim 1), Lee teaches the optically functional layer {250} is a dielectric multilayer film that two kinds of dielectric films with different refractive indices are alternately stacked {paragraph [0139]}. Regarding claim 6 (that depends from claim 1), Lee teaches a protective layer {20; layer 20 will provide some amount of physical protection and will provide polarization protection} covering the first light-emitting element {the one of 410 and the light path thereof into 420}, wherein the optically functional layer {250} is positioned over and in contact with the protective layer, and wherein the wavelength-conversion layer {200} is positioned over and in contact with the optically functional layer. Regarding claim 8 (that depends from claim 6), Lee teaches a coloring layer {220/240} over the wavelength-conversion layer {200}, wherein the coloring layer is capable of transmitting the second light and blocking the first light {paragraph [0133]}, and wherein the coloring layer is on and in contact with a top surface and a side surface of the wavelength-conversion layer {200} and on and in contact with a top surface of the optically functional layer {250}. Regarding claim 9 (that depends from claim 1), Lee teaches a first substrate {300} over the first light-emitting element, wherein the wavelength-conversion layer {200}, a planarization layer {500}, and the optically functional layer {250} are stacked in this order over a surface of the first substrate on the first light-emitting element side. Regarding claim 10 (that depends from claim 9), Lee teaches a coloring layer {240} between the first substrate and the wavelength-conversion layer {200}, wherein the coloring layer is capable of transmitting the second light and blocking the first light {paragraph [0133]}. Regarding claim 11 (that depends from claim 1), Lee teaches a first substrate {300} being in contact with the wavelength-conversion layer {200}. Regarding claim 12, Lee teaches a display device {Figures 12 and 13} comprising: a first light-emitting element {one of 410 and the light path thereof into 420}; a second light-emitting element {another of 410 and the light path thereof into 420}; an optically functional layer {250} over the first light-emitting element and the second light-emitting element; and a wavelength-conversion layer {200} over the optically functional layer, wherein the optically functional layer and each of the first light-emitting element {the one of 410 and the light path thereof into 420} and the second light-emitting element {the another of 410 and the light path thereof into 420} overlap each other, wherein each of the first light-emitting element {the one of 410 and the light path thereof into 420} and the second light-emitting element {the another of 410 and the light path thereof into 420} is configured to emit a first light {“blue light” (paragraph [0059])}, wherein the wavelength-conversion layer and the first light-emitting element {the one of 410 and the light path thereof into 420} overlap each other so that the first light emitted from the first light-emitting element {the one of 410 and the light path thereof into 420} is converted into a second light {“green and red light radiated from the color conversion layers 200” (paragraph [0142])} by the wavelength-conversion layer, wherein the second light {“green and red light” (paragraph [0142])} has a longer wavelength than the first light {“blue light” (paragraph [0059])}, and wherein the optically functional layer {250} is capable of transmitting the first light and reflecting the second light {“the blue transmissive layer may be designed to allow the blue light to pass through and to reflect the green and red light [and therefore] the secondary light L2 radiated toward a rear side of the display panel among green and red light radiated from the color conversion layers 200 may be reflected by the blue transmissive layer 250 and emitted toward a front side of the display panel” (paragraph [0141])}. Regarding claim 13 (that depends from claim 12), Lee teaches the wavelength-conversion layer {200} comprises quantum dots {paragraph [0067]}. Regarding claim 15 (that depends from claim 12), Lee teaches the optically functional layer {250} is a dielectric multilayer film that two kinds of dielectric films with different refractive indices are alternately stacked {paragraph [0139]}. Regarding claim 16 (that depends from claim 1), Lee teaches a protective layer {20} covering the first light-emitting element {the one of 410 and the light path thereof into 420}, wherein the optically functional layer {250} is positioned over and in contact with the protective layer, and wherein the wavelength-conversion layer {200} is positioned over and in contact with the optically functional layer {250}. Regarding claim 18 (that depends from claim 16), Lee teaches a coloring layer {240} over the wavelength-conversion layer {200}, wherein the coloring layer is capable of transmitting the second light and blocking the first light {paragraph [0133]}, and wherein the coloring layer {240} is on and in contact with a top surface and a side surface of the wavelength-conversion layer {200} and on and in contact with a top surface of the optically functional layer {250}. Regarding claim 19 (that depends from claim 12), Lee teaches a first substrate {300} over the first light-emitting element {the one of 410 and the light path thereof into 420}, wherein the wavelength-conversion layer {200}, a planarization layer {500}, and the optically functional layer {250} are stacked in this order over a surface of the first substrate on the first light-emitting element side. Regarding claim 20 (that depends from claim 19), Lee teaches a coloring layer {220/240} between the first substrate and the wavelength-conversion layer {200}, wherein the coloring layer is capable of transmitting the second light and blocking the first light. Regarding claim 21 (that depends from claim 12), Lee teaches a first substrate {300} being in contact with the wavelength-conversion layer {200}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4 and 14 are rejected under 35 U.S.C. 103 as unpatentable over Lee.
Regarding claim 4 (that depends from claim 1), although Lee does not appear to explicitly state that a reflectance of the optically functional layer {250} at 450 nm is at least less than or equal to 20%, and wherein a reflectance of the optically functional layer at 600 nm is more than or equal to 80%, it would have been obvious to one of ordinary skill in the art to reflect a large percentage of the red and green lights and to pass a large amount of the blue light. Regarding claim 14 (that depends from claim 12), although Lee does not appear to explicitly state that a reflectance of the optically functional layer {250} at 450 nm is at least less than or equal to 20%, and wherein a reflectance of the optically functional layer at 600 nm is more than or equal to 80%, it would have been obvious to one of ordinary skill in the art to reflect a large percentage of the red and green lights and to pass a large amount of the blue light.

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

The following is a statement of reasons for the indication of allowable subject matter: 
With respect to dependent claims 7 and 17, the art of record, including Lee, does not show the combination of elements of claim 6 or 16 in conjunction with the protective layer including a first insulating film including an inorganic insulating material and a second insulating film including an organic insulating material over the first insulating film, and where the optically functional layer is positioned over and in contact with the second insulating film. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826